  Case 1:16-cr-00154-NLH Document 23 Filed 09/14/20 Page 1 of 5 PageID: 515




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   :       Case No. 1:16-cr-00154-NLH
                                           :
       Plaintiff,                          :
                                           :       MOTION FOR RELIEF FROM
                     v.                    :       ERISA SECTION 411 DEBARMENT
                                           :
JOSHUA GAYL                                :
                                           :       Judge: Hon. Noel L. Hillman
       Defendant.                          :


  JOSHUA GAYL’S REPLY IN SUPPORT OF MOTION FOR RELIEF FROM ERISA
                     SECTION 411 DEBARMENT


       Despite the ample evidence of Mr. Gayl’s rehabilitation, including, but not limited

to, his reinstatement to the practice of law by the New Jersey Supreme Court, his years

of employment at a Philadelphia law firm, and the significant evidence he offered to the

Court three years ago (which has been validated and amplified by all his actions since),

the Government argues that it would be impossible for Mr. Gayl to prove himself

trustworthy now. This argument must fail; notwithstanding the facts of his offense in 2012

and 2013, Mr. Gayl has proven himself to be qualified morally and ethically for the

employment position for which he has proactively sought the Court’s permission to

accept. The evidence provided at sentencing, in the attachments to this motion, and at

the hearing on September 22, will provide the Court with a sufficient basis to grant the

motion seeking relief from the civil disability at issue here.

       The Government’s legal analysis of the following cases is also unpersuasive:


              The Government cites Beardsley v. United States Dep’t of Labor, 807 F.
               Supp. 1192 (W.D. Pa. 1992) in support of its position that “(t)he burden to
               clearly demonstrate rehabilitation is difficult to meet.” The Beardsley court
  Case 1:16-cr-00154-NLH Document 23 Filed 09/14/20 Page 2 of 5 PageID: 516




              did not characterize the burden as “difficult to meet.” Instead, the court
              found that Mr. Beardsley had not met the statute’s requirement of “a clear
              demonstration by the convicted person that he or she has been rehabilitated
              since commission of the disqualifying crime and can therefore be trusted
              not to endanger the organization in the position for which he or she seeks
              relief from disability.” Beardsley, 807 F. Supp. at 1194. Beardsley, who was
              convicted of narcotics possession and had an admitted 20-year history of
              alcoholism, was denied a labor union exemption because he had only six
              months of rehabilitation treatment. In contrast, Mr. Gayl has demonstrated
              rehabilitation from his gambling addiction over several years, as attested to
              by his treating physician and his Gamblers’ Anonymous fellowship.

             The Government also relies on United States v. Cullison, 422 F.Supp. 2d
              65 (D.D.C. 2006). Cullison’s demonstration of rehabilitation only included
              pursuing his education and caring for his autistic son, which did not
              demonstrate that Cullison had proven himself trustworthy in a professional
              capacity. See id. at 75. Cullison was convicted of offenses relating directly
              to his employment as a labor official. The court noted that Cullison had “no
              intervening employment to show that the petitioner is now capable of
              observing the ‘high standards of responsibility and ethical conduct’ that
              Congress intended to be the hallmark of individuals involved with labor
              organizations. 29 U.S.C. § 401 (b). [M]ere passage of time, without
              something more, is (not) enough to show that the petitioner has been
              rehabilitated ….” Cullison, 422 F.Supp. 2d at 73. This is entirely
              distinguishable from Mr. Gayl’s situation.

             The Government also cites Nass v. Local 348, 503 F. Supp. 217, 220
              (E.D.N.Y. 1980) for the proposition that Mr. Gayl’s offense conduct
              precludes Mr. Gayl from ever obtaining exemption for employment in a
              prohibited capacity. Nass was decided solely on an unrelated issue: that the
              federal debarment preempted the New York State certificate of relief that
              was issued by the court at the time of the conviction. The court found that
              the petitioner supplied no evidence of post-offense rehabilitation. Nass, 503
              F. Supp. at 219-221.
      In contrast to these cases, Mr. Gayl has provided undisputable evidence of

rehabilitation. He has worked in positions of trust since the commission of his offense,

including two years in the Compliance and Litigation Departments as in-house counsel

with AmerisourceBergen Corporation, and four years of employment at Silvers, Langsam

& Weitzman, during which he was required to, and did, comply with all the Rules of

Professional Conduct. Indeed, the Supreme Court of New Jersey, in reinstating Mr. Gayl,

                                            2
    Case 1:16-cr-00154-NLH Document 23 Filed 09/14/20 Page 3 of 5 PageID: 517




found that he met a “clear and convincing standard of proof” in demonstrating his fitness

to regain the privilege of his law license in New Jersey. N.J. Attorney Discipline Rules,

Rule 1:20-21.1

        Further, the Government incorrectly relies on Cullison for the proposition that

application of the ERISA Section 411 debarment would not be unduly harsh because Mr.

Gayl is qualified and eligible for employment as an attorney. In addition to failing to

present evidence of work history, the petitioner in Cullison also did not present any

evidence that he was unemployable in any other field, thus prompting the court’s

statement in dicta that “there is no evidence that continuing to subject him to the statutory

employment disqualification would be unfairly harsh.” Cullison, 422 F.Supp. 2d at 73.

However, dicta in a non-binding case cannot be used to graft a requirement onto the

statute that was not envisioned by Congress. There is no necessity for Mr. Gayl to prove

that he is unemployable in any other field in order to qualify for the exemption requested

here.

        The Government also misstates the standard as based on the time that has passed

since Mr. Gayl’s release from prison; the plain language of the standard for exemption is

a measure of “rehabilitation since commission of the offense.” In the cases cited by the

Government in which an exemption was granted, In re Kellem, 2019 WL 263060, *3, 2019

U.S. Dist. LEXIS 9535 (an unopposed petition) and Claudio v. United States DOL, 137 F.

Supp. 2d 405 (S.D.N.Y. 2001), the courts’ determinations were based on the actions the

petitioners had taken since commission of their offense, not on the amount of time that



1
 Mr. Gayl will be eligible to submit his reinstatement petition in Pennsylvania in June
2021: his resignation in lieu of disbarment on consent was retroactive to June 2016.
                                             3
  Case 1:16-cr-00154-NLH Document 23 Filed 09/14/20 Page 4 of 5 PageID: 518




had passed since their imprisonment.         In Kellem, the petitioner had become an

upstanding citizen, dedicated to helping others in his community. The court concluded

that the crimes Kellem committed were an anomaly in his life. Kellem, 2019 U.S. Dist.

LEXIS 9535 at *9-10. In Claudio, the petitioner turned his life around, was a good

husband, father and worker; as in this case, he and the union proactively sought the

exemption. Claudio, 137 F. Supp. 2d at 411. The Government also relies on United

States v. Martin, 2009 U.S. Dist. LEXIS 28781, 2009 WL 928631 (D. Minn. 2009).

However, in Martin, the petitioner was denied an exemption because his crime related to

his service in the labor union, members of his community and labor union interviewed by

the Government did not support the petitioner’s request for exemption, and the petitioner

did not specify the type of position he sought with the labor union. Martin, 2009 U.S. Dist.

LEXIS 28781, *5-10.

       Here, like the petitioners in Kellem and Claudio, Mr. Gayl is an upstanding citizen

dedicated to helping his community and has proven his trustworthiness in a civic and a

professional capacity. Mr. Gayl has the support of both his current employer and the

organization he seeks to serve.      In addition, unlike the petitioner in Martin, all the

interviews conducted by the Government here were positive and supportive of the motion.

See Exhibits 6 through 11 of the Department of Labor’s Report of Investigation; see also

Affidavit Exhibits B-E and G.

       The Government appears to have some questions about the scope of the job itself

and the extent of Mr. Gayl’s supervision. These facts will be clarified at the hearing

through the testimony of Bill Green, Esq., the CEO of Homestead Health. Additional

testimony about Mr. Gayl’s trustworthiness will be provided by John Lord, an attorney who

                                             4
  Case 1:16-cr-00154-NLH Document 23 Filed 09/14/20 Page 5 of 5 PageID: 519




has supervised Mr. Gayl at the law firm where he has worked since 2016, and by Michael

Drossner, the President of Mr. Gayl’s synagogue who recently nominated Mr. Gayl to the

synagogue’s Board of Directors.

       In summary, Mr. Gayl is not seeking an exemption to aid in his rehabilitation. Since

commission of the offense more than seven years ago, Mr. Gayl has proven that he

presents no risk to society either personally or professionally. Mr. Gayl has vindicated this

Court’s belief in him when the Court stated that the criminal offense was “aberrational and

not truly who he is as a person.” Sentencing Tr. at 102:15-16. Mr. Gayl should be

permitted an exemption to accept the job offer that will provide him with an opportunity to

use his skills and education to move his young family’s financial footing from precarious

to secure.

                                                  Respectfully Submitted,

Dated: September 14, 2020                          /s/ Ellen C. Brotman
                                                  Attorney for Defendant, Joshua Gayl
                                                  Ellen C. Brotman, Esq., PA Id. # 71775
                                                  Brotman Law
                                                  One South Broad Street, Suite 1500
                                                  Philadelphia, Pennsylvania 19107
                                                  (215) 609-3247
                                                  ebrotman@ellenbrotmanlaw.com




                                             5
